DETAILED ACTION
Reissue
The present reissue application is directed to US 10,324,383 B2 (“383 Patent”). 383 Patent issued on June 18, 2019 with claims 1-24 from application 15/764,594, which is a 371 of PCT/EP2016/073704 filed on October 5, 2016, and claims priority to provisional applications 62/271,688 filed on December 28, 2015 and 62/237,732 filed on October 6, 2015.
This application was filed on February 28, 2020. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 383 Patent.
The most recent amendment was filed on February 28, 2020. The status of the claims is:
	Claims 1-24: Original
	Claims 25-48: New
This is a first, non-final Office action.
References and Documents Cited in this Action
383 Patent (US 10,324,383 B2)
Muka (US 2008/0121821 A1)
Matyushkin (US 2008/0017104 A1)
Nayfeh (US 2012/0026474 A1)
Del Puerto (WO 2014/122151 A2)
Tao (US 2008/0144251 A1)
Wilklow (US 2011/0116068 A1)
American Heritage Dictionary of the English Language (“room temperature.” The American Heritage(R) Dictionary of the English Language, edited by Editors of the American Heritage Dictionaries, Houghton Mifflin, 6th edition, 2016)
Summary of Rejections and Objections in this Action
Claims 1-48 are rejected over 35 U.S.C. 112(a).
	Claims 16, 17, 40, and 41 are rejected over 35 U.S.C. 112(b).
Claims 1, 3, 9, 14, 18, 20, 22, 25, 27, 33, 38, 42, 44, 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muka.
Claims 5-8, 15-17, 24, 29, 30-32, 39-41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Muka in view of Matyushkin.
Claims 1-4, 9, 11, 13, 14, 18, 20-23, 25-28, 33, 35, 37, 38, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto.
Claims 5, 6, 24, 29, 30, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto and Tao.
Claims 10, 12, 19, 34, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto and Wilklow.
Examiner also objects to claims 20 and 44.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The invention recited in the claim, i.e., a clamp comprising “a first layer including at least one first channel arranged to be adjacent to the object”; “a third layer including at least one second channel”; and “a second layer sandwiched between the first layer and the third layer, the second layer including at least one void” in combination, is not adequately described in the 383 Patent specification such that one of ordinary skill in the art would understand that Applicant was in possession of the invention at the time of the filing of the application.
Applicant asserts that support for the new claims “can be found in the originally issued claims and at least at column 10, lines 11-12 and column 24, lines 33-43” of 383 Patent. See Applicant’s remarks filed on February 28, 2020. However, although Examiner acknowledges that new claims 25-48 are similar to patent claims 1-24, Examiner submits that claims 1-24, which include limitations introduced by amendment during prosecution of 15/764,594, are also not described in the specification such that the written description requirement is satisfied.
In 15/764,594, Applicant stated that “The amendments are at least supported by paragraphs [011]-[0119] of the specification and FIG. 15 of the present application” (Applicant’s 
However, Figure 15 does not show the combination recited in the claims. Instead, Figure 15, which is the only figure showing an embodiment of a clamp having three layers, shows first layer 434 having no channels adjacent to object 402, second layer 436 with channels 408, and third layer 438 with channels 422 and burls that define voids 444. Unlike the invention recited in the claim, in the Figure 15 embodiment, the first layer that is adjacent to the object does not have a fluid channel. Furthermore, in the Figure 15 embodiment, the second layer does not have voids.

    PNG
    media_image1.png
    500
    746
    media_image1.png
    Greyscale

Examiner acknowledges that 383 Patent discloses that “first layer 434 or second layer 436” make up “the portion of clamp 406 including channels 408” (while third layer 438 makes up “the portion of clamp 406 adjacent chuck 404”): 

    PNG
    media_image2.png
    79
    382
    media_image2.png
    Greyscale


383 Patent, column 20, lines 49-53. However, this description does not disclose that in an embodiment with three layers, first layer 434 itself includes any channels. Rather, this sentence states that the first layer and second layer are the “portion of the clamp” that has channels 408 and that is not adjacent to chuck 404. Furthermore, corresponding Figure 15 shows that channels 408 are more specifically located in the second layer 436.
Examiner acknowledges 383 Patent also discloses that “In other embodiments, clamp 406 is a single layer defining voids 444, channels 408, and channels 422.” 383 Patent, column 20, lines 29-30. However, this line clearly refers to an embodiment wherein the clamp only has one layer. 383 Patent also discloses “In other embodiments (not shown), first layer 450 defines channels 408” (column 21, lines 29-30). However, this line refers to first layer 450 of the embodiment shown in Figure 16 (an embodiment wherein the clamp only has two layers).
There is no disclosed embodiment that has all three layers as claimed. Although 383 Patent specification generally describes individual elements such as layers with channels and layers with voids in various contexts, 383 Patent specification lacks an adequate description of the particular combination recited in the claims. The Figures and written description do not include a clamp with “a first layer including at least one first channel arranged to be adjacent to the object”; “a third layer including at least one second channel”; and “a second layer sandwiched between the first layer and the third layer, the second layer including at least one void.”
Although 383 Patent specification generally informs one of ordinary skill in the art that a clamp can include channels 408, voids 464, and channels 422, wherein voids 464 are located the claimed invention as a whole at the time the application was filed. See Hyatt v. Dudas, 492 F.3d 1365, 1371,83 USPQ 2d 1373, 1376-1377 (Fed. Cir. 2007) and Stored Value Solutions, Inc. v. Card Activation Techs., 499 Fed.App’x 5, 13-14 (Fed. Cir. 2012) (non-precedential).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 17, 40, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 recites “the second fluid temperature” in line 2 of the claim. There is insufficient antecedent basis for this limitation because parent claim 14 does not previously recite a second fluid temperature. Examiner suggests that claim 16 may depend on claim 15 instead. Claim 17 depends on claim 16 and is also rejected under 35 U.S.C. 112(b) for the same reason.
	Claim 40 recites “the second fluid temperature in line 4 of the claim. There is insufficient antecedent basis for this limitation because parent claim 38 does not previously recite a second fluid temperature. Examiner suggests that claim 40 may depend on claim 39 instead. Claim 41 depends on claim 40 and is also rejected under 35 U.S.C. 112(b) for the same reason.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1, 3, 9, 14, 18, 20, 22, 25, 27, 33, 38, 42, 44, and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muka.
Regarding claims 1 and 25, Muka discloses a lithographic apparatus or a support comprising: a clamp (i.e., platen 30 of wafer support assembly 300, which includes an electrostatic clamp; paragraph [0047]; Figure 3) configured to receive an object (i.e., a wafer, not shown in Figure 3; paragraphs [0042] and [0049]) and comprising:
a first layer including at least one first channel arranged to be adjacent to the object and configured to pass a first fluid at a first fluid temperature (i.e., a first layer including cooling channels 306 passing a coolant; paragraphs [0022]-[0023] and [0049]),
a third layer including at least one second channel configured to pass a third fluid at a third fluid temperature (i.e., a third layer including reservoir 308, which contains a fluid such as water or another coolant; paragraphs [0020] and [0049]), and
a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the 
a chuck coupled to the third layer of the clamp (i.e., base 32).

    PNG
    media_image3.png
    430
    620
    media_image3.png
    Greyscale

Regarding claims 3 and 27, Muka discloses that the at least one void is filled with a second fluid (i.e., a gas; paragraph [0050]).
Regarding claims 9 and 33, Muka discloses that the first fluid temperature is less than a target average temperature of the object when the object is being exposed with radiation (paragraphs [0023], [0041]-[0044], and [0049]). More specifically, Muka states that when the object/wafer is exposed with radiation (i.e., during the ion implantation process, which is well understood in the art as a form of particle radiation), the first fluid temperature of the first fluid in channels 306 is such that the clamp lowers the temperature of the object to a desired target (paragraphs [0023], [0041]-[0044] and [0049]).
claims 14 and 38, Muka discloses a method for controlling a temperature of an object held by a clamp of a lithographic apparatus (i.e., platen 30 of wafer support assembly 300, which includes an electrostatic clamp, holds a wafer, not shown in Figure 3; paragraphs [0042], [0047], and [0049]; Figure 3), the method comprising:
exposing an object with radiation (i.e., the wafer undergoes ion implantation, which is well understood in the art as a form of particle radiation; paragraph [0043]);
passing a first fluid at a first fluid temperature through at least one first channel defined by a first layer of the clamp to condition a temperature of the first layer of the clamp (i.e., passing a coolant through channels 306 in a first layer; paragraphs [0022]-[0023] and [0049]);
passing a third fluid at a third fluid temperature through at least one second channel defined by a third layer of the clamp to condition a temperature of the third layer of the clamp (i.e., a fluid such as water or another coolant in reservoir 308 in a third layer; paragraphs [0020] and [0049;
wherein the clamp includes a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the at least one second channel (i.e., a second layer including gas break 310, which is between the coolant channels 306 and reservoir 308; paragraph [0050]); and
wherein the third layer of the clamp is coupled to a chuck (i.e., base 32).
	Regarding claims 18 and 42, Muka discloses that the first fluid temperature is conditioned to be less than an average temperature of the object when exposing the object with radiation (paragraphs [0023], [0041]-[0044], and [0049]). More specifically, Muka states that when the object/wafer is exposed with radiation (i.e., during the ion implantation process, which is well understood in the art as a form of particle radiation), the first fluid temperature of the first 
Regarding claims 20 and 44, Muka discloses a clamp (i.e., platen 30 of wafer support assembly 300, which includes an electrostatic clamp; paragraph [0047]; Figure 3) configured to be arranged in a lithography system to receive an object (i.e., a wafer, not shown in Figure 3; paragraphs [0042] and [0049]), comprising:
a first layer including at least one first channel arranged to be adjacent to the object and configured to pass a first fluid at a first fluid temperature (i.e., a first layer including cooling channels 306 passing a coolant; paragraphs [0022]-[0023] and [0049]),
a third layer including at least one second channel arranged to be adjacent to a chuck (i.e., base 32) and configured to pass a third fluid at a third fluid temperature (i.e., a third layer including reservoir 308, which contains a fluid such as water or another coolant; paragraphs [0020] and [0049]); and
a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the at least one second channel (i.e., a second layer including gas break 310, which is between the coolant channels 306 and reservoir 308; paragraph [0050]).
Regarding claims 22 and 46, Muka discloses that the at least one void is filled with a second fluid (i.e., a gas; paragraph [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5-8, 15-17, 24, 29, 30-32, 39-41, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Muka in view of Matyushkin.
Regarding claims 5, 6, 24, 29, 30, and 48, Muka discloses a system as discussed above with regard to respective parent claims 1, 20, 25, and 44, including a first fluid conditioned at a first fluid temperature as disclosed by Muka. Muka does not specifically disclose a fluid conditioning device configured to change a temperature of the first fluid or change a temperature of the first fluid from a second fluid temperature to the first fluid temperature (in other words, change the temperature from any other temperature to the desired “first fluid temperature”).
However, Matyushkin teaches a system that is related to the one disclosed by Muka, including a clamping support 90 configured to receive an object (i.e., substrate 25; Figure 1) comprising channels 110 configured to pass a fluid at a first fluid temperature (paragraph [0033]). Matyushkin further teaches a fluid conditioning device (including controller 300 and a chiller, not shown in Figure 1; paragraphs [0033] and [0054]-[0055]) configured to change a temperature of the first fluid and change that temperature from a second temperature to a first temperature.
Regarding claims 5, 6, 24, 29, 30, and 48, it would have been obvious to a person of ordinary skill in the art to include a fluid conditioning device as taught by Matyushkin in the system disclosed by Muka in order to advantageously provide a particular desired temperature and pressure for the already-disclosed first fluid and thereby better control a corresponding temperature of the object on the clamp (Matyushkin, paragraphs [0033] and [0054]-[0055]). Again, Muka discloses that the first fluid is necessarily already at some first fluid temperature; 
Regarding claims 7, 8, 15-17, 31, 32, and 39-41, Muka in view of Matyushkin teaches a system as discussed above with regard to their respective parent claims including a first fluid disclosed by Muka and a fluid conditioning device taught by Matyushkin. Matyushkin does not specifically teach that the fluid conditioning device is configured to change the temperature of the first fluid from a higher second fluid temperature to a lower first fluid temperature when the object is being exposed with radiation.
However, Muka discloses that the temperature of the first fluid is meant to cool the object and the clamp when the object is being exposed to radiation (Muka, paragraphs [0023], [0041]-[0044], and [0049]). For example, Muka states: “the platen may be cooled to a temperature substantially lower than room temperature” (Muka, paragraph [0041]) and “the wafer may be continuously cooled by circulating one or more coolants through cooling channels in the platen” (Muka, paragraph [0023]). Regarding claims 7, 15, 31, and 39 in particular, it would have been obvious to a person of ordinary skill in the art to use the fluid conditioning device in the system taught by Muka in view of Matyushkin to lower the temperature of the first fluid from a higher second temperature to a lower first temperature in order to simply provide the desired cool temperature already disclosed by Muka with predictable results.
Furthermore, although Muka does not disclose specific first or second fluid temperatures, Muka discloses the general condition of cooling an object on a clamp from room temperature to a lower temperature, such that the heat from the object being exposed to radiation can be mitigated (Muka, paragraphs [0023], [0041]-[0044], and [0049]). “Room temperature” (explicitly mentioned by Muka in paragraph [0041]) is well known in the art as about 22° C (see 
Regarding claims 8, 16, 17, 32, 40, and 41 in particular (as well as claims 16, 17, 40, and 41 may be understood with respect to 35 U.S.C. 112(b)), it would have been obvious to a person of ordinary skill in the art to begin with a first fluid in the system taught by Muka in view of Matyushkin at a second fluid temperature that is about 22° C or in a range of about 17° C to about 27° C because the elements disclosed by Muka may already be at such room temperatures. It further would have been obvious to a person of ordinary skill in the art to use the fluid conditioning device in the system taught by Muka in view of Matyushkin to subsequently lower the temperature of the first fluid from room temperature to a first fluid temperature that is about -8° C or in a range from about -15° C to about 15° C as a matter of routine optimization of the first fluid temperature to provide the disclosed objective of cooling the object and clamp. The selection of temperature for the first fluid would have been among a finite number of possible values that one of ordinary skill in the art could have pursued with a reasonable expectation of success. 
Claims 1-4, 9, 11, 13, 14, 18, 20-23, 25-28, 33, 35, 37, 38, 42, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto.
Regarding claims 1 and 25, Nayfeh discloses a lithographic apparatus or a support (i.e., Figures 1, 3, 5, and 8) comprising: a clamp 310 configured to receive an object (e.g., reticle 210) and comprising:
a first layer including at least one first channel arranged to be adjacent to the object and configured to pass a first fluid at a first fluid temperature (i.e., a first layer including burls 320 
a third layer including at least one second channel configured to pass a third fluid at a third fluid temperature (i.e., another layer including cooling channels 530 that pass a cooling fluid; paragraph [0054]; Figures 5 and 8), and
a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the at least one second channel (i.e., another layer including cavities/voids 810 located between the burls 320 and channels 530, wherein Nayfeh specifically states that this embodiment “can be used in conjunction with” the embodiment shown in Figure 5; paragraph [0062]; Figure 8).

    PNG
    media_image4.png
    366
    577
    media_image4.png
    Greyscale

Further regarding claims 1 and 25, Nayfeh frequently refers to clamp 310 as a “chuck” but explicitly states that “Chuck 310 is also commonly known in the art as a clamp” (paragraph [0049]) and one in the art would also understand that element 310 is a clamp at least in the sense 
Regarding claims 2 and 26, in the system taught by Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 is at a vacuum (paragraph [0062]).
Regarding claims 3 and 27, in the system taught Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 is filled with a second fluid (e.g., a gas; paragraph [0062]).
Regarding claims 4 and 28, in the system taught Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 comprises a plurality of voids (i.e., Figure 8 shows a plurality of voids 810; paragraph [0062]).
Regarding claims 9 and 33, in the system taught by Nayfeh in view of Del Puerto, Nayfeh further discloses that the first fluid temperature is less than a target average temperature of the object when the object is being exposed with radiation (paragraphs [0048] and [0051]). More specifically, Nayfeh states that when the object 210 is exposed with radiation, object 210 
Regarding claims 11 and 35, Nayfeh discloses that the first fluid temperature is such that internal forces of the object when the object is being exposed with radiation are substantially symmetric in a direction perpendicular to a surface of the clamp holding the object (i.e.. Nayfeh discloses that the first fluid temperature, in combination with the other elements, is such that the resulting expansion forces on the object are uniform; paragraphs [0009] and [0061]-[0067]).
Regarding claims 13 and 37, in the system taught by Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one first channel 540 comprises a plurality of first channels (i.e., Figure 5 shows a plurality of channels/spaces 540), and wherein the object 210 is a patterning device (i.e., a reticle; paragraphs [0005] and [0032]).
Regarding claim 14 and 38, Nayfeh discloses a method (i.e., Figures 1, 3, 5, and 8) for controlling a temperature of an object (e.g., reticle 210) held by a clamp 310 of a lithographic apparatus, the method comprising:
exposing an object with radiation (i.e., a patterning device MA, which corresponds to reticle 210 in other Figures, is exposed to radiation B in lithographic apparatus 100; paragraphs [0028]-[0032]; Figure 1A);
passing a first fluid at a first fluid temperature through at least one first channel defined by a first layer of the clamp to condition a temperature of the first layer of the clamp (i.e., passing a first fluid comprising a gas through a first layer including burls 320 and channels/spaces 540; paragraphs [0052]-[0053]; Figure 5),
passing a third fluid at a third fluid temperature through at least one second channel defined by a third layer of the clamp to condition a temperature of the third layer of the clamp 
wherein the clamp includes a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the at least one second channel (i.e., another layer including cavities/voids 810 located between the burls 320 and channels 530, wherein Nayfeh specifically states that this embodiment “can be used in conjunction with” the embodiment shown in Figure 5; paragraph [0062]; Figure 8).
Further regarding claims 14 and 38, Nayfeh frequently refers to clamp 310 as a “chuck” but explicitly states that “Chuck 310 is also commonly known in the art as a clamp” (paragraph [0049]) and one in the art would also understand that element 310 is a clamp at least in the sense that it holds/clamps an object. Nayfeh generally discloses additional support structures such as mask table MT but does not specifically disclose a chuck coupled to the third layer of the clamp 310. However, Del Puerto teaches a system that is related to the one disclosed by Nayfeh, including a lithographic apparatus comprising a clamp 310 configured to receive an object (e.g., reticle 300; Del Puerto, paragraph [0061]). Del Puerto further teaches a chuck 320 coupled to a layer of the clamp 310 that is furthest from the object 300 (Del Puerto, paragraphs [0068]-[0069]). Regarding claims 14 and 38, it would have been obvious to a person of ordinary skill in the art to couple a chuck as taught by Del Puerto to the third layer of the clamp disclosed by Nayfeh in order to advantageously support and remove additional excess heat from the clamp (Del Puerto, paragraph [0069]).
Regarding claims 18 and 42, in the method disclosed by Nayfeh in view of Del Puerto, Nayfeh discloses that the first fluid temperature is conditioned to be less than an average 
Regarding claims 20 and 44, Nayfeh discloses (i.e., Figures 1, 3, 5, and 8) a clamp 310 configured to be arranged in a lithography system to receive an object (e.g., reticle 210), comprising:
a first layer including at least one first channel arranged to be adjacent to the object and configured to pass a first fluid at a first fluid temperature (i.e., a first layer including burls 320 and channels/spaces 540 that contain a first fluid, i.e., a gas; paragraphs [0052]-[0053]; Figure 5),
a third layer including at least one second channel and configured to pass a third fluid at a third fluid temperature (i.e., another layer including cooling channels 530 that pass a cooling fluid; paragraph [0054]; Figure 5); and
a second layer sandwiched between the first layer and the third layer, the second layer including at least one void configured to thermally insulate the at least one first channel and the at least one second channel (i.e., another layer including cavities/voids 810 located between the burls 320 and channels 530, wherein Nayfeh specifically states that this embodiment “can be used in conjunction with” the embodiment shown in Figure 5; paragraph [0062]; Figure 8).
Further regarding claims 20 and 44, Nayfeh frequently refers to clamp 310 as a “chuck” but explicitly states that “Chuck 310 is also commonly known in the art as a clamp” (paragraph [0049]) and one in the art would also understand that element 310 is a clamp at least in the sense 
Regarding claims 21 and 45, in the system taught by Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 is at a vacuum (paragraph [0062]).
Regarding claims 22 and 46, in the system taught Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 is filled with a second fluid (e.g., a gas; paragraph [0062]).
Regarding claims 23 and 47, in the system taught Nayfeh in view of Del Puerto, Nayfeh further discloses that the at least one void 810 comprises a plurality of voids (i.e., Figure 8 shows a plurality of voids 810; paragraph [0062]).
Claims 5, 6, 24, 29, 30, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto as applied to claims 1, 20, 25, and 44 above, and further in view of Tao.
Regarding claims 5, 6, 24, 29, 30, and 48, Nayfeh in view of Del Puerto teaches a system as discussed above with regard to respective parent claims 1, 20, 25, and 44, including a first 
However, Tao teaches a system that is related to the one taught by Nayfeh in view of Del Puerto, including a clamp (i.e., ESC 100) configured to receive an object (i.e., workpiece 102; paragraphs [0024]-[0025]; Figures 1-4), wherein a first layer of the clamp that is adjacent to the object includes a first fluid (i.e., a cooling gas on the backside of the object; paragraph [0032]). Tao further teaches a fluid conditioning device (including gas source 152 and controller 192; Figure 5) configured to change a temperature of the first fluid and change that temperature from a second temperature to a first temperature (by changing the pressure of the gas, wherein it is well known in the art that gas pressure is directly related to gas temperature; paragraphs [0032] and [0042]-[0043]).
Regarding claims 5, 6, 24, 29, 30, and 48, it would have been obvious to a person of ordinary skill in the art to include a fluid conditioning device as taught by Tao in the system taught by Nayfeh in view of Del Puerto in order to advantageously provide a particular desired temperature and pressure for the already-disclosed first fluid and thereby better control a corresponding rate of heat transfer from the object to the clamp (Tao, paragraphs [0014] and [0032]). Again, Nayfeh discloses that the first fluid is necessarily already at some first fluid temperature; Tao teaches a device to enable one to adjust this temperature and ensure that it is the desired temperature.
Claims 10, 12, 19, 34, 36, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Nayfeh in view of Del Puerto as applied to claims 1, 14, 25, and 38 above, and further in view of Wilklow.
Regarding claims 10, 19, 34, and 43, Nayfeh in view of Del Puerto teaches a system and method as discussed above with regard to respective parent claims 1, 14, 25, and 38. Nayfeh further discloses that the object 210 comprises a material having a coefficient of thermal expansion that varies as a function of temperature (paragraph [0061]); the coefficient of thermal expansion of the material of the object is minimized at a certain temperature of the object (paragraph [0061]; Figure 7); and the first fluid temperature is such that an average temperature of the object when the object is being exposed with radiation is equal to that expansion-minimizing temperature (paragraph [0061]). Nayfeh does not specifically disclose that the coefficient of thermal expansion of the material of the object is zero at a zero-crossing temperature of the object or that the first fluid temperature is such that an average temperature of the object when the object is being exposed with radiation is equal to about the zero-crossing temperature of the object.
However, Wilklow teaches a system that is related to the one taught by Nayfeh in view of Del Puerto, including a clamp (i.e., mask table MT; paragraph [0034]; Figure 1) holding an object that is exposed to radiation (i.e., mask MA in Figures 1A-B, which is shown in detail as reticle 400 in Figures 4A-B). Wilklow further teaches that the coefficient of thermal expansion of the material of the object is “substantially zero over a range of temperatures experienced by reticle 400” (paragraph [0079]). 
Regarding claims 10, 19, 34, and 43 it would have been obvious to a person of ordinary skill in the art to aim for a coefficient of thermal expansion value of zero as taught by Wilklow in 
Regarding claims 12 and 36, Nayfeh in view of  Del Puerto teach a system as discussed above with regard to respective parent claims 1 and 25. Nayfeh further discloses providing a first fluid temperature, in combination with other elements in the system, such that a sum of the internal forces on the object when the object is being exposed with radiation is minimized (paragraph [0061]). Nayfeh does not specifically disclose that the first fluid temperature is such that a sum of the internal forces on the object when the object is being exposed with radiation is about equal to zero.
However, Wilklow teaches a system that is related to the one taught by Nayfeh in view of Del Puerto, including a clamp (i.e., mask table MT; paragraph [0034]; Figure 1) holding an object that is exposed to radiation (i.e., mask MA in Figures 1A-B, which is shown in detail as reticle 400 in Figures 4A-B). Wilklow further teaches that the coefficient of thermal expansion 
Regarding claims 12 and 36, it would have been obvious to a person of ordinary skill in the art to aim for a sum of zero internal forces on the object when the object is being exposed to radiation as taught by Wilklow (and accordingly provide a first fluid temperature to achieve this goal in the combination of Nayfeh in view of Del Puerto and Wilklow) in order to advantageously further minimize the distortion of the object. Nayfeh already suggests the desirability of reducing “heat-related distortion” of the reticle (Nayfeh, paragraph [0008]). Wilklow explicitly teaches that providing a reticle made of materials having zero-value coefficients of thermal expansion at certain temperatures “substantially reduces or eliminates any distortion of the reticle surface, and hence, any induced pattern errors, due to localized heating from absorbed EUV radiation” (Wilklow, paragraph [0081]). The reticle materials taught by Wilklow are an improvement over the ones in the system of Nayfeh in view of Del Puerto, and it would have been obvious to a person of ordinary skill in the art to use the reticle materials taught by Wilkow in the system of Nayfeh in view of Del Puerto to achieve the predictable result of even lower distortion.
Claim Objection
Examiner objects to claims 20 and 44 because claim 20 recites “a chunk” in line 4 of the claim, and claim 44 also recites “chunk” in line 4 of the claim. Based on the specification, Examiner suggests that the word should be changed to “chuck” in both claims.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or 
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991